Citation Nr: 0638414	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a 
bilateral shoulder injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision.  The issue 
of service connection for residuals of a head injury will be 
the subject of the Remand attached to this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a shoulder injury related to service.

2.  The RO denied reopening the claim for service connection 
for a left knee disability in a September 2000 rating 
decision.  This decision was not appealed by the veteran.

3.  Evidence submitted since the September 2000 final rating 
decision is either cumulative or redundant of evidence of 
record prior to that date and is not new and material with 
regards to the claims for service connection for a left knee 
disability.


CONCLUSIONS OF LAW

1.  A chronic shoulder disability was not incurred or 
aggravated as a result of active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  New and material evidence has not been presented since 
the September 2000 final rating decision, and the claim for 
service connection for a left knee disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Prior to initial adjudication of the veteran's claim, in 
September 2001, the RO sent a letter notifying the veteran of 
all but the fourth element of the duty to notify.  The 
veteran has not been prejudiced by lack of notification for 
this letter was followed by the RO's adjudication of the 
claim in a supplemental statement of the case issued in 
January 2004 containing the full language of 38 C.F.R. 
§ 3.159 (to include the fourth element of the duty to notify) 
as well as supplemental development letters issued in April 
2003 and March 2006 indicating the first three elements of 
the duty to notify and the additional elements of the duty to 
notify as outlined in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran has filed to reopen a claim for service 
connection for a left knee disability.  Whereupon a veteran 
files a claim to reopen, VA is required to notify that 
veteran of the correct legal standard that must be met to 
reopen the claim as well as the reason for the last final 
disallowance of the claim so that the veteran may be able to 
readily determine what evidence would be sufficient to reopen 
the service connection claim.  Here, the veteran was notified 
of these required elements in the September 2001 and April 
2004 development letters.  Therefore, VA has fulfilled its 
specific duties to notify with regard to claims to reopen.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records (although it is noted that 
not all service medical records are available as the 
veteran's previous claims file was lost and the current 
claims file is rebuilt) VA treatment records, and private 
medical records.  There does not appear to be any other 
evidence, VA or private, relevant to the claim at this time.  
Although an examination for the bilateral shoulder condition 
has not been accomplished, given the lack of any medical 
evidence of a shoulder disability during service or for years 
thereafter, it does not appear that an examination at this 
time would provide any probative evidence with respect to the 
question of whether the veteran had chronic shoulder 
disability during service.  Therefore, an examination is not 
necessary to adjudicate the instant claim.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  

II.  Claims for Service Connection

The veteran claims that he has shoulder disabilities 
resulting from a motor vehicle accident while in service in 
1957 and he has testified relative to this issue at the 
hearing conducted before the undersigned in September 2006..

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A service personnel record and service medical records 
associated with the claims file indicate the veteran was 
injured in a car accident in 1957.  The veteran was noted to 
have suffered a concussion and an abrasion on the right 
temple and he was treated for pain following the accident.  
On examination for separation from service, no reference was 
made to any complaints concerning disability involving the 
shoulder.

The veteran's VA treatment records indicate complaints of 
shoulder pain in January 2004, April 2001, January 2001, and 
February 1995.  However, the veteran's medical records do not 
indicate any objective findings or diagnosis regarding his 
shoulder pain.  Since there can be no valid claim in the 
absence of proof of present disability, the veteran's claim 
for service connection for a shoulder injury must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Despite the veteran's contentions that he currently suffers 
from shoulder disabilities that are related to injuries in 
service, there is no medical evidence suggesting such an 
etiological opinion of his shoulder conditions or a medical 
diagnosis of his conditions.  While the veteran may sincerely 
believe that his current shoulder conditions are related to 
his service, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For the reasons 
discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have either a 
head or shoulder disability as a result of his service.  38 
U.S.C.A. § 5107(b).

III.  Claim to Reopen

By a September 2000 rating decision, the RO denied reopening 
a claim for service connection for a left knee disability 
because there was no medical evidence linking the veteran's 
current knee disability to his service.  It should be noted 
that in the analysis of the September 2000 rating decision, 
the RO acknowledged that the veteran had previously been 
denied service connection for a left knee disability and that 
this prior final determination was not in the file as the 
veteran's claims file had previously been lost and is now 
partially rebuilt.  The veteran was notified of this adverse 
rating decision together with his rights regarding the appeal 
of a decision that was adverse to his interests.  The veteran 
did not respond.  Because he did not file a valid notice of 
disagreement within one year of notification of the September 
2000 rating decision, the rating decision became final.  As a 
result of the final rating decision, the case must be 
reopened before the claim for service connection for a left 
knee disability can be considered on the merits.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
It is noted that 38 C.F.R. § 3.156 was amended in August 
2001; however, the veteran had filed the claim to reopen 
prior to the effective date of the amended regulation.  
Accordingly, the claim must be adjudicated under the 
regulation that was in existence at the time of the claim to 
reopen.  Evidence received subsequent to a final rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence received since the September 2000 rating decision 
includes VA treatment records indicating complaints of and 
treatment regarding left knee pain.  While these records were 
not in existence prior to the last final disallowance, the 
records are not new or material because they merely show a 
current diagnosis of a left knee disability and the veteran 
had a current diagnosis of a left knee disability at the time 
of the last final disallowance.  Nothing in the claims file 
submitted since the September 2000 final rating decision 
indicates a relationship between his current knee disability 
and his service.

Since there is no evidence of record received since the last 
final disallowance that relates the veteran's current left 
knee disability to service, there is no new and material 
evidence to reopen the veteran's claim for entitlement to 
service connection for a left knee disability.  As a result, 
the veteran's claim for entitlement to service connection for 
a left knee disability is not reopened.


ORDER

Entitlement to service connection for residuals of a 
bilateral shoulder injury is denied.

New and material evidence having not been submitted, the 
claim for service connection for a left knee condition is not 
reopened.

REMAND

With respect to the issue of service connection for residuals 
of a head injury, the veteran has testified that he has 
headaches attributable to an injury sustained in service.  
Service medical records do reflect a laceration of the right 
temple area during service and complaints of headaches were 
reported at the time of the veteran's separation examination.  
The veteran has not been provided with an examination 
concerning this disability.  Accordingly, the case is hereby 
REMANDED back to the RO via the Appeals Management Center in 
Washington DC for the following action.

1. Arrangements should be made to have the veteran 
undergo a special neurology examination in order 
to ascertain the nature of any headache disorder 
present and its etiology.  The claims folder must 
be made available to the examiner.  If it is 
determined that the veteran has a chronic headache 
disorder, the examiner should render a medical 
opinion as to whether it is at least as likely as 
not that any current headache disorder was either 
initially manifested during service or is 
otherwise related to the head injury sustained 
during service.  The rationale behind the opinion 
should be set forth for the record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


